Citation Nr: 1727224	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left (minor) shoulder bursitis and tendonitis prior to April 22, 2008, and in excess of 20 percent from April 22, 2008.  


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Navy from June 1993 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  

In January 2017, the Board remanded the claim to afford the Veteran another VA examination to further develop her claim for a higher disability rating.  The matter is now back before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability prior to April 22, 2008, at worst, was manifested by  pain that limited flexion to 120 degrees and abduction to 180 degrees with pain; the left shoulder disability was not manifested by limitation of arm motion at shoulder level or below or ankylosis, or impairment of the humerus, clavicle, or scapula.

2.  From April 22, 2008, the Veteran's left shoulder disability is manifested by pain and limitation of motion; however, there has been no showing of ankylosis or evidence of functional limitation of left arm motion to 25 degrees from the side, even considering pain on motion.  The evidence fails to establish the presence of dislocations, ankylosis, limited motion, flail, false flail, malunion, or of limited motion of the left arm/shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016).

2.  The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for a left shoulder condition.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was afforded VA examinations in July 2007, July 2008, November 2009, February 2015, June 2016 and March 2017 for her left shoulder condition.  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in March 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A.  Rating Principles 

The Veteran's left shoulder has been rated under Diagnostic Code (DC) 5099 to 5201.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, DC 5099 denotes an unlisted condition of the musculoskeletal system, and the RO determined that the rating criteria most analogous to the Veteran's service-connected residuals of left shoulder condition are encompassed under DC 5201 for the entire appeal period.  

The diagnostic codes applicable to a rating of the shoulder are between DC 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.  Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation, a 50 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5200 (2016).

Disability ratings for limitation of motion for the shoulder are provided for by DC 5201.  This Diagnostic code provides ratings for when arm motion is limited to 25 degrees from the side (40 percent), when limited to midway between side and shoulder level (30 percent), and when limited at shoulder level (20 percent). 38 C.F.R. § 4.71a, DC 5201.  

Under DC 5202, which pertains to impairment of the humerus, a 50 percent rating is warranted where there is fibrous union of the humerus; a 60 percent rating is warranted for nonunion of the humerus (false flail joint); and an 80 percent rating is warranted for loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.  

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Factual Background 

The Veteran's October 2006 private treatment record and MRI revealed a possible tear along the posterior superior aspect of the labrum.  After receiving an injection into the glenohumeral joint, the Veteran was told about the possibility of an arthroscopy for her shoulder.  Later in December 2006, the Veteran returned for cortisone injections, which provided pain relief to her shoulder.  

In her July 2007 VA examination, the Veteran's left shoulder failed to reveal evidence of atrophy or deformity.  She demonstrated abduction of 120 degrees with pain, but can further abduct to 180 degrees.  She had a flexion of 120 degrees and an extension of 35 degrees with slight discomfort in the left shoulder.  She demonstrated rotation with definite pain at 85 degrees.  The examiner noted that repetitive movements of the Veteran's left shoulder are definitely painful and associated with functional impairment.  Her x-rays were reported to be normal and her MRI suggested presence of a possible glenoid labral tear.  The examiner diagnosed the Veteran with chronic tendinitis with no indication of instability or incoordination.  

In April 2008, the Veteran underwent an arthroscopy of the shoulder to repair the labral tear and was afforded another VA examination in July 2008.  There, the examiner acknowledged the arthroscopy and diagnosed the Veteran with a left shoulder strain and tendinitis, with labral tear with mild atrophy of the superior half of the subscapularis muscle.  Upon physical examination, the Veteran demonstrated mild tenderness over the anterior aspect of the shoulder.  Based on a July 2008 treatment record, she demonstrated forward flexion of approximately 160 degrees with pain beginning at 110 degrees.  Her external rotation was 50 degrees and her internal rotation was noted to be 'somewhat decreased' and was to the level of L1.  The Veteran reported continued pain to her shoulder and increased pain with overhead reaching and lifting activities.  The Veteran also reported intermittent spasm and some residual popping anteriorly.  The examiner noted that pursuant to her arthroscopy, the Veteran takes one Tylenol tablet a day, does not have any recent injections, has not undergone any formal physical therapy, and does not use an arm sling.  At work, the Veteran modified her work space and uses a support on her left forearm to relieve the pressure on her shoulder.  

Pursuant to a June 2009 remand, the Veteran was afforded another VA examination in November 2009.  Her left shoulder showed tenderness over the anterior and lateral aspect.  Her range of motion revealed a forward flexion of 165 degrees with pain.  Her extension was 45 degrees with pain, external rotation of 85 degrees with pain, abduction of 115 degrees with pain, and adduction of 90 degrees.  The examiner also noted slight weakness and fatigue with repetitive testing without incoordination or loss of motion throughout the examination.  

In her February 2015 VA examination, the Veteran reported to the examiner that her left shoulder condition has gotten progressively worse since her last examination.  Her range of motion showed a flexion of 150 degrees, abduction of 130 degrees, external rotation of 90 degrees and internal rotation of 70 degrees.  Her limited range of motion has contributed to functional loss, specifically causing difficulty in reaching overhead.  The examiner noted that the Veteran experienced a severe level of flare ups but was unable to report whether or not the flare ups limit functional ability.  There was no muscle atrophy of the left shoulder and no ankylosis was found.  After a Hawkins' Impingement Test and a Lift-off Subscapularis Test, the Veteran demonstrated weakness after internally rotating her arm behind her lower back.  Although the Veteran demonstrated some shoulder instability, there was no history of recurrent subluxation of the glenohumeral (scapulohumeral) joint.  Upon examination of her clavicle, scapula, and acromioclavicular joint, the examiner found no joint condition or impairment of the clavicle.  The examiner also reported that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  

The Veteran later underwent another operation in November 2015 for her left shoulder condition.  The physician found significant inflammation and instability along the course of the longhead of the biceps tendon.  There was a grade 2 to grade 3 chondromalacia over the humeral head, less over the glenoid.  In June 2016, the Veteran was afforded another VA examination after her surgery.  There, she demonstrated a flexion of 165 degrees, abduction of 165 degrees, external rotation of 80 degrees and internal rotation of 70 degrees.  The examiner reported that the Veteran had no muscle atrophy and no ankylosis.  The Veteran demonstrated shoulder instability but showed no evidence of subluxation of the glenohumeral (scapulohumeral) joint.  Upon examination of the clavicle, scapula, and acromioclavicular joint, the examiner found no joint condition or impairment of the clavicle.  Similar to the previous examination, the Veteran did not suffer from loss of head, nonunion, fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  

The Veteran underwent another VA examination in March 2017.  There, her range of motion revealed a flexion of 145 degrees, abduction of 130 degrees, external rotation of 90 degrees, and internal rotation of 45 degrees.  The examiner noted objective evidence of localized tenderness and pain that causes functional loss.  No ankylosis or muscle atrophy was found.  While instability of the shoulder continued, no subluxation, clavicle condition, or impairments of the humerus (including malunion, loss of head, nonuinion, or fibrous union) was noted.  

C.  Analysis 

Based on the above, DC 5200 (ankylosis) is not applicable.  The Veteran has not contended and the medical evidence is overwhelmingly against any finding that her left shoulder is ankylosed or has been ankylosed during the appeal period.  

Next, a higher rating under DC 5202 (impairment of the humerus) is not warranted. While there are ratings of 40, 50, and 70 percent available under DC 5202, the Veteran's symptoms and impairments do not meet or more closely approximate criteria for those ratings.  Specifically, she does not have fibrous union of the arm, nonunion of the humerus, or loss of the head of the humerus.  Furthermore, she cannot benefit from the assignment of a rating under DC 5202 instead of under DC 5201.  The extensive medical evidence does not support a 20 percent rating under DC 5202 because of the rule against pyramiding.  Of note, the Veteran does not have a dislocation of the left shoulder joint.  

Similarly, a rating under DC 5203 (impairment of the clavicle or scapula) is not warranted.  The highest rating available under DC 5203 is 20 percent where there is dislocation of the clavicle or scapula.  The Veteran's medical records do not demonstrate a clavicle condition.  Her VA examinations dated February 2015, June 2016, and March 2017 showed that the examiners evaluated her clavicle, scapula, and acromioclavicular joint and found no impairment or outstanding condition of the clavicle.  

In sum, diagnostic codes for rating a shoulder disability (5200, 5202 and 5203) are not for consideration because the pathology required by such codes (ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis) is not shown.  

The remaining diagnostic code applicable to the shoulder is DC 5201 providing for ratings based on the severity of limitation of motion. The Veteran has complained of limited range of motion and chronic pain of the shoulder. The medical record documents her contemporaneous complaints, functional loss, and clinical findings to substantiate her claim. The question before the Board is the degree of impairment caused by those symptoms.  

The Board finds that a disability rating of greater than 10 percent prior to April 22, 2008 is not warranted.  In October and December 2006, the Veteran's medical treatment record only noted a possible tear and the Veteran's left shoulder injection treatment.  A range of motion was later tested and recorded at her July 2007 VA examination, where she demonstrated a flexion of 120 degrees and extension of 35 degrees.  Under DC 5201, the Veteran is not entitlement to a rating of 20 percent or higher.  To qualify under for a 20 percent rating, the Veteran must demonstrate an arm limitation of motion at shoulder level (approximately 90 degrees).  However, her July 2007 VA examination revealed that her flexion was at 120 degrees and her extension at 35 degrees, clearly greater than her shoulder level.  

After the April 2008 arthroscopy, the evidence shows that while her activities were limited, she was still able to work after some adjustment to her office space.  While she did experienced pain and mild weakness, the Veteran managed her shoulder post-surgery without a sling and without physical therapy.  A July 2008 VA examination showed that her range of motion was 120 degrees of flexion, 35 degrees of extension, and 85 degrees of rotation.  Such range of motions is greater than the limitations required under a disability rating of higher than 20 percent.  

Based on the evidence of record, a disability rating of greater than 20 percent for the period after April 22, 2008 is not warranted.  Throughout various examinations post arthroscopy, the Veteran did reported flare ups and functional loss, limiting her overhead reach.  However, the Veteran's motion was never measured less than 145 degrees of flexion and 35 degrees of extension after April 2008.  Subsequent range of motion tests show that the Veteran's flexion was greater than 145 degrees, extension was greater than 45 degrees, and abduction greater than 115 degrees.  Under DC 5201, a 20 percent rating is assigned when the range of motion of the arm is limited as much as midway between side and shoulder level (i.e. approximately 45 degrees).  A 30 percent rating would be warranted if the limitation of motion was to 25 degrees from the side.  The limitation of motion in this case does not meet the criteria for any higher rating.  Because her limitation of range of motion is greater than the objective criteria for a 20 percent rating, her limitation does not qualify for a higher, 30 percent rating.  Although she also has pain on motion, it does not limit her range to less than 145 degrees during flare-ups or after repetitive use.   

While there is some interference with her ability to reach overhead, the effect of the pain a guarding is not so pronounced that the functional limitations more closely approximated the criteria for any rating higher than 20 percent.  See DeLuca, 8 Vet. App. at 206-07.  The Board has also considered the Veteran's lay statements asserting that her disability is worse than it is currently rated and has worsened over the years.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this condition according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

III.  Extraschedular Considerations 

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  The very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, guarding, and limitation of motion are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as ankylosis, limitation of motion, impairment of the humerus, episodes of guarding, impairment of the clavicle or scapula.  Mauerhan v. Principi, 16 Vet. App. 436 at 443 (2002).  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that his left shoulder disability is more severe than is reflected by the assigned rating.  Therefore, the rating schedule is adequate and an extraschedular rating is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis and tendonitis prior to April 22, 2008, and in excess of 20 percent from April 22, 2008 is denied.  



____________________________________________
KELLI KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


